PER CURIAM.
This is an appeal from the summary denial of a 3.850 motion. The trial court wrote a detailed order making reference to the transcript of the plea conference and subsequent sentencing hearing. The defendant’s contentions as to alleged deficiencies in the plea proceedings are patently without merit after reviewing the clear transcript of those proceedings and the court’s detailed order. We compliment the trial judge in this regard.
AFFIRMED.
LETTS, C.J., and BERANEK and HURLEY, JJ., concur.